DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 8 is objected to because of the following informalities:  Claim 8 in lines one and two of the claim, the term “wherein” is duplicated.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
configured to receive a reticle that includes a first identification feature”; this suggests that what is claimed is the sub-combination then later in claim 2 and subsequent other claims recite limitations relating to the reticle and the first identification feature, such as, “the inner pod is further configured to receive a reticle having a pellicle arranged proximate the first identification feature”, “the inner pod is further configured to receive a reticle having a pellicle proximate the first identification feature with a pellicle frame arranged therebetween” and “a second identification feature is disposed on the pellicle frame”; this suggests that what is being claimed is the combination. Since claim 1 line 1 appears to indicate that the sub combination is claimed, this office action presumes that the intention is to claim only the sub combination of the reticle retaining system, in order to give the claims their broadest reasonable interpretation. Therefore, in the prior art rejection below, all references in the claims to any reticle, pellicle, first and second identification features or any structures relating to the reticle are considered to be only statements of intended use with regard to the claimed reticle retaining system. That is to say, the claims are being interpreted as if the reticle, pellicle, first and second identification features or any structures relating to the reticle is not being claimed. 

Claim 10 recites the limitation "the outer optical member" in the third line of the claim.  An outer optical member is not previous mentioned in claim 1 from which claim 10 depends. There is insufficient antecedent basis for this limitation in the claim.





Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Richardson et al. US 9,025,317 B2.
With regards to claim 1, Richardson (Fig. 9 and 13) discloses a system comprising: an inner pod 922 capable of being configured to receive a reticle that includes a first identification feature, the inner pod comprising: an inner base 906 having a reticle accommodating region generally at a geometric center thereof and surrounded by a periphery region, wherein the inner base has a first observable zone 912 (Col 7:16-18) defined in the reticle accommodating region correspondingly arranged to allow observation of some 10first identification feature; and an inner cover 920 configured to establish engagement with the periphery region of the inner base, thereby defining an interior for accommodating some reticle; and an outer pod 902/904 configured to receive the 

The system of Richardson is used to carry and hold sensitive articles, therefore it is capable of being configured to receive a reticle that includes a first identification feature, depending on the type of reticle to be held.

With regards to claim 2, Richardson (Fig. 9 and 13) discloses an inner pod 922 is capable of being further configured to receive a reticle having a pellicle arranged proximate the first identification feature; and wherein the first observable zone 912 of the inner base is correspondingly arranged to allow observation of some first identification feature and a portion of the pellicle.
The system of Richardson is used to carry and hold sensitive articles, therefore it is capable of being configured to receive a reticle having a pellicle arranged proximate the first identification feature and have the first observable zone of the inner base correspondingly arranged to allow observation of some first identification feature and a portion of the pellicle, depending on the type of reticle having a pellicle it is to be held.

With regards to claim 10, Richardson (Fig. 9 and 13) appears to disclose the outer base 904 has a substantially planar rectangular profile; wherein the outer optical member 918 has a substantially planar rectangular profile; and wherein a distance from a geometric center of the outer optical member to an axis of symmetry of the outer base is shorter than 30% of a length of the rectangular profile of the outer base.

Allowable Subject Matter
Claims 3-9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. That is to say, presently the claims appear to attempt to claim a reticle retaining system that includes receiving and holding a reticle having a pellicle arranged proximate the first identification feature and later a second identification feature and subsequently other structures and features. However, as the claims stand presently the claims do not positively claim a reticle with the recited structures. The claims should be amended to positively claim the reticle and its recited structures, to overcome the 112 rejection of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENINE PAGAN whose telephone number is (313)446-4924. The examiner can normally be reached 9:00am-5:00pm, Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571) 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/J. Gregory Pickett/Supervisory Patent Examiner, Art Unit 3736                                                                                                                                                                                                        



/JENINE PAGAN/           Examiner, Art Unit 3736